Exhibit 10.17

 

JOHN DEERE

 

ERISA SUPPLEMENTARY PENSION BENEFIT PLAN

 

 

AS AMENDED AND RESTATED EFFECTIVE: 1 NOVEMBER 1992

 

AS AMENDED 8 DECEMBER 1993: EFFECTIVE 1 JULY 1993

 

AS AMENDED: 7 DECEMBER 1994

 

AS AMENDED MAY 1995 – EFFECTIVE 1 JANUARY 1995

 

AS AMENDED 4 DECEMBER 1996 – EFFECTIVE 1 JANUARY 1997

 

AS AMENDED 26 MAY 1999 – EFFECTIVE 26 MAY 1999

 

AS AMENDED 19 JULY 1999 – EFFECTIVE 1 JULY 1999

 

AS AMENDED 12 JANUARY 2000 – EFFECTIVE 1 JANUARY 2000

 

AS AMENDED 31 JULY 2000 – EFFECTIVE 1 JANUARY 2000

 

AMENDED: 29 JANUARY 2002 – EFFECTIVE 1 JANUARY 2002

 

AMENDED: 1 DECEMBER 2005 – EFFECTIVE 1 JANUARY 2005

 

AMENDED: 13 DECEMBER 2007 – EFFECTIVE 1 JANUARY 2007

 

AMENDED: 29 OCTOBER 2008 – EFFECTIVE 1 NOVEMBER 2008

 

AMENDED: 30 June 2009 – EFFECTIVE: 1 July 2010

 

AMENDED: DECEMBER 2011 – EFFECTIVE: 1 OCTOBER 2011

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I ESTABLISHMENT, PURPOSE AND CONSTRUCTION

1

 

 

 

1.1

Establishment

1

 

1.2

Purpose

1

 

1.3

Effective Date and Plan Year

1

 

1.4

Application of Plan

2

 

1.5

Construction

2

 

 

 

 

ARTICLE II PARTICIPATION

3

 

 

 

2.1

Eligibility to Participate

3

 

2.2

Effect of Transfer

3

 

 

 

 

ARTICLE III SUPPLEMENTARY BENEFITS

4

 

 

 

3.1

Eligibility for Benefit

4

 

3.2

Amount of Benefit

4

 

3.3

Form of Payment and Commencement Date

4

 

3.4

Death Prior to Receipt of Lump Sum

5

 

3.5

Qualified Domestic Relations Order

6

 

 

 

 

ARTICLE IV ADMINISTRATION OF PLAN

7

 

 

 

4.1

Administration

7

 

4.2

Amendment, Modification or Termination

7

 

 

 

 

ARTICLE V MISCELLANEOUS

9

 

 

 

5.1

Employment Rights

9

 

5.2

Applicable Law

9

 

5.3

Non-Alienation

9

 

5.4

Withholding of Taxes

9

 

5.5

Funding and Rights Against Assets

9

 

5.6

Effect on Other Benefit Plans

9

 

 

 

 

APPENDIX A

 

 

Article A-1 APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

A-1

 

A-1.1  Application of this Article

A-1

 

A-1.2  Retirement During Calendar Year 2007 or Later

A-1

 

A-1.3  Termination During Calendar Year 2005 or Later

A-1

 

A-1.4  Termination Prior to 1 January 2005

A-1

 

A-1.5  One-Time Lump Sum

A-1

 

Article A-2 DEATH and DISABILITY BENEFITS

A-2

 

A-2.1  Application of Article A-2

A-2

 

A-2.2  No Additional Rights Because of Death

A-2

 

A-2.3  Rules Based on Timing of Death

A-3

 

A-2.4  Separation from Service Due to Disability

A-3

 

A-2.5  Return to Work Following Disability

A-4

 

i

Revised Oct 2011

--------------------------------------------------------------------------------


 

 

 

 

APPENDIX B

 

 

Article B-1 MISCELLANEOUS PROVISIONS

B-1

 

B-1.1  Application of this Article

B-1

 

B-1.2  Impact of Vacation

B-1

 

B-1.3  Impact of Leave of Absence and Special Paid Leave of Absence

B-1

 

B-1.4  No Acceleration or Delay

B-2

 

Article B-2 AMENDMENT AND TERMINATION

B-2

 

B-2.1  Amendment and Termination

B-2

 

B-2.2  Plan Benefit in the Event of Termination

B-2

 

Article B-3 DEFINITIONS

B-2

 

B-3.1  Section References

B-2

 

B-3.2  Terms Defined

B-2

 

ii

Revised Oct 2011

--------------------------------------------------------------------------------


 

JOHN DEERE ERISA SUPPLEMENTARY

PENSION BENEFIT PLAN

 

ARTICLE I ESTABLISHMENT, PURPOSE AND CONSTRUCTION

 

1.1

Establishment. Effective 1 November 1985, Deere & Company established the John
Deere Supplementary Pension Benefit Plan (the “Former Plan”) for the benefit of
the salaried employees on its United States payroll and the salaried employees
of its United States subsidiaries or affiliates that chose to adopt the John
Deere Pension Plan for Salaried Employees (“Salaried Pension Plan”). Deere &
Company and its United States subsidiaries and affiliates that have adopted the
Salaried Pension Plan (jointly the “Company”) are also deemed to have adopted
the Former Plan. The Company amended and restated the Former Plan, and divided
it into two separate plans, effective 1 November 1992. This John Deere ERISA
Supplementary Pension Benefit Plan (the “Plan”) is one of the two plans which
replaced the Former Plan. Effective as of 1 January, 2007, the Plan is amended
pursuant to Section 409A of the Code as set forth in Appendices A and B, which
form part of the Plan. Amendments to the Plan adopted in 2006 and 2007 are
intended to align Plan provisions with prior operational changes and avoid the
imposition on any Participant of taxes and interest pursuant to Section 409A of
the Code.

 

 

1.2

Purpose. The Company maintains a defined benefit pension plan, known as the John
Deere Pension Plan for Salaried Employees (“Salaried Pension Plan”), which is
intended to be a qualified defined benefit pension plan which meets the
requirements of section 401(a) of the Internal Revenue Code of 1986 (“Code”).
Section 415 of the Code limits the benefit which may be paid under a qualified
defined benefit pension plan. This Plan is intended to provide benefits which,
when combined with the benefit actually payable under the Salaried Pension Plan,
are reasonably comparable to the benefits which participants in the Salaried
Pension Plan would have received under such plan if there were no limitations
imposed by section 415 of the Code. This Plan is intended to qualify as an
unfunded “excess benefit plan,” as defined in section 3(36) of the Employee
Retirement Income Security Act of 1974 (“ERISA”).

 

 

1.3

Effective Date and Plan Year. This Plan shall be effective 1 November 1992.
Participants in the Former Plan who were receiving benefits under the Former
Plan as of 31 October 1992, and who are eligible employees as defined in section
2.1 below, shall receive the same benefit payments under this Plan as they were
receiving under the Former Plan as of 31 October 1992. Participants in the
Former Plan who were not receiving benefits as of 31 October 1992, and who are
eligible employees as defined in section 2.1 below, shall have no further rights
under the Former Plan, but shall be entitled to supplementary pension benefits,
if any, only under the terms of this Plan. The Plan Year shall be the
twelve-month period beginning on 1 November of each year and ending on 31
October of the following year.

 

Revised Oct 2011

--------------------------------------------------------------------------------


 

1.4

Application of Plan. The terms of this Plan are applicable only to eligible
employees as described in Section 2.1 below who (i) become eligible to receive
benefit payments hereunder on or after 1 November 1992, or (ii) were receiving
benefit payments under the Former Plan as of 31 October 1992.

 

 

 

Notwithstanding any provision of this Plan to the contrary, the provisions of
Appendices A and B shall apply to payment of benefits on or after 31
December 2006 and such appendices shall supersede the other provisions of the
Plan to the extent necessary to eliminate inconsistencies between such
Appendices and such other provisions of the Plan.

 

 

1.5

Construction. Unless the context clearly indicates otherwise or unless
specifically defined herein, all operative terms used in this Plan shall have
the meanings specified in the Salaried Pension Plan, and words in the masculine
gender shall be deemed to include the feminine and neuter genders and the
singular shall be deemed to include the plural and vice versa.

 

2

Revised Oct 2011

--------------------------------------------------------------------------------


 

ARTICLE II PARTICIPATION

 

2.1

Eligibility to Participate. Any employee participating in the Salaried Pension
Plan (or a surviving spouse of such employee) whose retirement benefit upon
termination from employment or death under such plan is reduced by application
of Article I, Section 14, of the Salaried Pension Plan (or any other provision
of the Salaried Pension Plan which limits benefits under such plan as required
by Section 415 of the Code) and who is not a participant in the John Deere
Senior Supplementary Pension Benefit Plan shall be eligible to participate in
this Plan (each such eligible employee referred to herein as a “Participant”).

 

 

2.2

Effect of Transfer. Any employee who is a Participant in this Plan and who
becomes eligible to participate in the John Deere Senior Supplementary Pension
Benefit Plan shall cease to be a Participant in this Plan upon becoming a
participant in the John Deere Senior Supplementary Pension Benefit Plan.

 

3

Revised Oct 2011

--------------------------------------------------------------------------------


 

ARTICLE III SUPPLEMENTARY BENEFITS

 

3.1

Eligibility for Benefit. An eligible employee shall be entitled to a benefit
under this Plan in the event that such eligible employee’s employment with the
Company terminates by reason of death or retirement, including deferred vested
retirement, under the terms of the Salaried Pension Plan.

 

 

3.2

Amount of Benefit. The amount of the supplementary benefit payable under this
Plan shall be the amount by which (A) exceeds (B) where:

 

 

 

(A)

equals the amount of an employee’s monthly pension benefit or survivor benefit
payable under the terms of the Salaried Pension Plan as in effect on the date of
the employee’s termination, retirement or death, but determined without regard
to any limitation on such benefit imposed in order to comply with the limitation
on benefits contained in section 415 of the Code; and

 

 

 

 

(B)

equals such employee’s actual monthly pension benefit or survivor benefit
payable under the Salaried Pension Plan as in effect on the date of such
employee’s termination, retirement or death.

 

 

 

The determinations of the amount of (A) and (B) above shall be made using a
single life annuity form.

 

 

 

Notwithstanding the foregoing, effective 1 January 2007, an eligible employee
pursuant to Section 3.1 above shall become entitled to the monthly retirement
benefit described in this Section 3.2 upon his or her Separation from Service
(as defined in Article B-3 of Appendix B); provided, however, that
Section B-1.2, if applicable, shall apply in calculating the amount of the
Participant’s benefit under the Plan, and the time and form of payment shall be
determined in accordance with Appendix A.

 

 

3.3

Form of Payment and Commencement Date. The supplementary benefit payable under
this Plan shall be payable in the same manner and form as the benefit paid to or
with respect to an employee under the Salaried Pension Plan, and shall
automatically commence on or about the same date as payments under the Salaried
Pension Plan. Such benefits payable under this Plan shall continue as long as
benefits are payable under the Salaried Pension Plan.

 

 

 

Alternatively, the Participant may elect to receive a lump sum payment for all
or a portion (in 10% increments from 10% to 90%) of the Retirement benefits
payable under this Plan including the 55% joint and survivor annuity equal to
11% of the supplementary benefit payable, adjusted for service accrued through
30 June 1993, or 31 December 1993 in the case of employees of John Deere Credit
Company, John Deere Health Care, Inc., or John Deere Insurance Group. Written
notice of the Participant’s election to receive a lump sum payment shall be
irrevocable, and must be received by the Company within the twelve (12)

 

4

Revised Oct 2011

--------------------------------------------------------------------------------


 

 

months prior to payment, but in no event subsequent to the Participant’s date of
retirement. The lump sum payment shall be made to Participant twelve (12) months
after receipt of notice by the Company but in no event prior to the
Participant’s retirement.

 

 

 

Effective beginning 1 January 2002 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”), as set forth in
Revenue Ruling 2001-62, in effect at the beginning of the plan year in which
payment is made. The age used in the calculation will be the age of the
Participant.

 

 

 

Effective beginning 1 November 2008 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year of 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon such mortality table as may be prescribed by the IRS
pursuant to Code section 417(e)(3), and which the IRS shall publish from time to
time. For the Plan Year beginning 1 November 2008 and, until modified, such
mortality table will be the table published in Revenue Ruling 2007-67. Effective
1 November 2008, in no event will the lump sum paid be less than the present
value determined by using the “applicable interest rate” and the “applicable
mortality table” with such terms having the meaning provided under
Section 417(e) of the Code, as in effect from time to time. The age used in the
calculation will be the age of the Participant.

 

 

3.4

Death Prior to Receipt of Lump Sum.

 

 

 

If an active Participant or a Participant on Permanent and Total Disability dies
after receipt of notice by the Company pursuant to Section 3.3 of Participant’s
irrevocable election to receive a lump sum payment, but before the expiration of
twelve (12) months after receipt by the Company of such election, a surviving
spouse of the Participant who is eligible for a survivor benefit under the
Salaried Pension Plan will receive a lump sum survivor’s benefit under this
Plan. The 55% surviving spouse lump sum benefit will be payable no earlier than
twelve (12) months following receipt of notice by the Company of the deceased
Participant’s irrevocable election but not before the first day of the month
following eligibility for a surviving spouse benefit under the Salaried Pension
Plan.

 

5

Revised Oct 2011

--------------------------------------------------------------------------------


 

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the Company pursuant to Section 3.3 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a surviving spouse of the
Participant who is eligible for a survivor benefit under the Salaried Pension
Plan will receive the Participant’s full lump sum benefit under Section 3.3 of
this Plan. In the event the retired Participant is unmarried at the date of
death or the surviving spouse of the deceased Participant is not eligible for
survivor benefits under the Salaried Pension Plan, the Participant’s full lump
sum benefit will be paid to the deceased Participant’s estate. The lump sum
benefit will be payable no earlier than twelve (12) months following receipt of
notice by the Company of the deceased Participant’s irrevocable election.

 

 

3.5

Qualified Domestic Relations Order.

 

 

 

Distribution is prohibited under this Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under this Plan.

 

6

Revised Oct 2011

--------------------------------------------------------------------------------


 

ARTICLE IV ADMINISTRATION OF PLAN

 

4.1

Administration. This Plan shall be administered by the Company (the
“Administrator”). The Administrator shall have the power to construe and
interpret this Plan, decide questions of eligibility and determine the amount,
manner and time of payment of any benefits hereunder. All determinations of the
Administrator shall be final, binding and conclusive on all persons.

 

 

4.2

Amendment, Modification or Termination. The Board of Directors of the Company,
or, the Pension Plan Oversight Committee of the Board may at any time amend or
modify this Plan in their sole discretion. In addition, the Deere & Company
Management Compensation Committee (“Compensation Committee”) shall have the
authority to approve all amendments or modifications that:

 

 

 

a.

in the Compensation Committee’s judgment are procedural, technical or
administrative, but do not result in changes in the control and management of
the Plan assets; or

 

 

 

 

b.

in the Compensation Committee’s judgment are necessary or advisable to comply
with any changes in the laws or regulations applicable to this Plan; or

 

 

 

 

c.

in the Compensation Committee’s judgment are necessary or advisable to implement
provisions conforming to a collective bargaining agreement which has been
approved by the Board of Directors; or

 

 

 

 

d.

in the Compensation Committee’s judgment will not result in changes to benefit
levels exceeding $5 million dollars per amendment or modification during the
first full fiscal year that such changes are effective for this Plan; or

 

 

 

 

e.

are the subject of a specific delegation of authority from the Board of
Directors;

 

 

 

 

provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
surviving spouse of any former employee without such person’s consent. The power
to terminate this Plan shall be reserved to the Board of Directors of Deere &
Company. The procedure for amendment or modification of this Plan by either the
Board of Directors, or, to the extent so authorized, the Pension Plan Oversight
Committee, as the case may be, shall consist of: the lawful adoption of a
written amendment or modification to this Plan by majority vote at a validly
held meeting or by unanimous written consent, followed by the filing of such
duly adopted amendment or modification by the Secretary with the official
records of the Company. If a subsidiary or affiliate of Deere & Company that has
adopted this Plan ceases to be a subsidiary or affiliate, the participation in
this Plan by the employees of such subsidiary or affiliate shall terminate, and
no employees of such former affiliate or subsidiary shall accrue or be entitled
to a benefit under

 

7

Revised Oct 2011

--------------------------------------------------------------------------------


 

 

this Plan on and after the date such company ceases to be a subsidiary or
affiliate of Deere & Company (other than former employees who were receiving
benefit payments as of such date).

 

8

Revised Oct 2011

--------------------------------------------------------------------------------


 

ARTICLE V MISCELLANEOUS

 

5.1                          Employment Rights. Nothing under this Plan shall be
construed to give any employee the right to continue in employment with the
Company or to any benefits not specifically provided herein.

 

5.2                          Applicable Law. This Plan, to the extent it is not
exempt therefrom, shall be governed and construed in accordance with the
applicable provisions of ERISA. To the extent not governed by ERISA, this Plan
shall be governed and construed in accordance with the laws of the State of
Illinois, exclusive of conflict laws.

 

5.3                          Non-Alienation. Except as provided in Article VIII,
Section 8 of the John Deere Pension Plan for Salaried Employees no right or
benefit under this Plan shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be null and
void. No right or benefit under this Plan shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such benefits except for such claims as may be made by the Company.

 

5.4                          Withholding of Taxes. The Company, or its designee,
may withhold from any payment of benefits under this Plan any income, employment
or other taxes required to be withheld, including any taxes for which the
Company or its designee may be liable with respect to the payment of such
benefits.

 

5.5                          Funding and Rights Against Assets. The Company
shall make all payments due under this Plan in cash from its general assets and
benefits payable under this Plan shall not be funded through the use of a trust,
insurance contracts or otherwise. All expenses of administering this Plan shall
also be borne by the Company. Neither participating employees, nor their
surviving spouses, shall have any interest whatsoever in any specific assets of
the Company on account of any benefits payable under this Plan and their rights
to receive such benefits shall be no greater than the rights of any other
unsecured creditor of the Company.

 

5.6                          Effect on Other Benefit Plans. Amounts credited or
payable under this Plan shall not be considered compensation for purposes of any
qualified retirement plan maintained by the Company. The treatment of such
amounts under any other plan of the Company shall be determined under the
provisions of such plan.

 

9

Revised Oct 2011

--------------------------------------------------------------------------------


 

APPENDIX A

 

ARTICLE A-1

APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

A-1.1          Application of this Article. Notwithstanding anything in the Plan
to the contrary, the rules applicable to payment of Plan Benefits for
Participants who, as of 31 December 2006, have not commenced payment are set
forth in this Appendix A.

 

A-1.2          Retirement During Calendar Year 2007 or Later. If a Participant
Retires after 31 December 2006, his Vested Plan Benefit shall be distributed in
a Lump Sum with a Payment Date that is the 15th day of the month following the
date that is (a) six months and one day following (b) the date of his Retirement
plus one day for every day of Vacation. Such Lump Sum shall be calculated using
lump sum equivalency factors for a lump sum which is actuarially equivalent to
an immediate Single Life Annuity payable on the date determined in accordance
with clauses (a) and (b) of this Section A-1.2 and shall be based on the
Participant’s age on the date the Participant Retires plus one day for every day
of Vacation.

 

A-1.3          Termination During Calendar Year 2005 or Later. If a Participant
incurs a Termination during calendar year 2005 or thereafter, his Vested Plan
Benefit shall be distributed in the form of a Lump Sum with a Payment Date that
is the later of (a) 31 January 2007 and (b) the 15th day of the month following
the date that is six months and one day after the date on which the Participant
incurred a Termination. Such Lump Sum shall be calculated using lump sum
equivalency factors for a lump sum which is actuarially equivalent to a deferred
Single Life Annuity payable on the earliest date the Participant would be
eligible to receive unreduced benefits under the Salaried Pension Plan and based
on the Participant’s age on the Payment Date.

 

A-1.4          Termination Prior to 1 January 2005. If a Participant incurred a
Termination prior to 1 January 2005, but as of 31 December 2006 had not yet
commenced payment of his Vested Plan Benefit, such Vested Plan Benefit shall be
paid in a Lump Sum on or before 30 November 2007. The amount of the
Participant’s Plan Benefit shall be determined in accordance with Sections 3.2
and 3.3.

 

A-1.5          One-Time Lump Sum. Effective 1 January 2008, Participants shall
receive an amount equal to the interest that would be credited on their Account
for the period beginning on the date of Separation from Service and ending on
the sixth-month anniversary thereof, determined by using an interest rate equal
to the average yield in September of the preceding Plan Year on 30-year Treasury
Constant Maturities (as published in October by the Internal Revenue Service).
This one-time lump sum payment shall be paid at the same time as the first
distribution of the Participant’s Vested Plan Benefit under the Plan.

 

Participants who Separated from Service after 31 December 2004 and before 1
January 2008 shall also receive a one-time lump sum cash payment equal to the
amount that such Participants would have been paid had the preceding paragraph
been effective on

 

A-1

Revised Oct 2011

--------------------------------------------------------------------------------


 

the date of their Separation from Service, provided that the average yield in
September 2007 on 30-year Treasury Constant Maturities (as published in
October 2007 by the Internal Revenue Service) shall be used in determining the
amount of such one-time lump sum payment. This one-time lump sum payment shall
be paid on or before 29 February 2008, but in no event earlier than the date
that is six months and one day after the date of the Participant’s Separation
from Service.

 

ARTICLE A-2

DEATH AND DISABILITY BENEFITS

 

A-2.1          Application of Article A-2.

 

(A)                           Death. This Article A-2 addresses the survivor
benefit or death benefit (in each case, if any) under this Plan with respect to
a Participant who incurs a Separation from Service due to his death on or after
1 January 2007.

 

(B)                           Disability. This Article A-2 addresses the Payment
Date and the Plan Benefit of a Participant who incurs a Separation from Service
due to his Disability on or after 1 January 2007.

 

A-2.2          No Additional Rights Because of Death. No survivor or death
benefit shall be payable to any person under this Article A-2 in respect of a
Participant unless the Participant had a Vested Plan Benefit on the date of
death.

 

A-2.3          Rules Based on Timing of Death.

 

(A)                           Survivor or Death Benefits to Unmarried
Participants. If a Participant is not married to a surviving spouse or has not
been married to a surviving spouse for at least one year immediately prior to
the date of death:

 

(i)                                  as of the date of his Separation from
Service and (a) he is an active employee (i.e., has not incurred a Separation
from Service) of the Company as of the date immediately preceding his Separation
from Service and (b) such Separation from Service is by reason of the
Participant’s death, no survivor benefit or death benefit with respect to such
Participant’s Vested Plan Benefit, if any, shall be payable to any person and
such Plan Benefit shall be forfeited as of the date of death; or

 

(ii)                              as of the date of his death and his Separation
from Service occurs prior to the date of death, the survivor benefit or death
benefit with respect to such Participant’s Vested Plan Benefit, if any, shall be
payable to such Participant’s estate in accordance with the time and form of
payment set forth in Section A-1.2 or A-1.3, as applicable.

 

(B)                           Separation From Service Due to Death.

 

(i)                                  If an active Participant (i.e., a
Participant who has not incurred a Separation from Service) who is Retirement
Eligible incurs a Separation from Service

 

A-2

Revised Oct 2011

--------------------------------------------------------------------------------


 

due to his death and, as of the date of death, has been married to a Spouse for
at least one year immediately prior to the date of death, the surviving spouse
shall be paid a single lump sum equal to 55% of the Lump Sum payable to the
Participant had the Participant Retired on the date of his death. Such Lump Sum
shall be calculated using lump sum equivalency factors for a Single Life Annuity
payable immediately based on the Participant’s age at the date of death.
Notwithstanding anything in Section A-1.1, A-1.2 or A-1.3 to the contrary
regarding the time or form of payment, such lump sum distribution to the
surviving spouse shall be made on the 15th day of the month following the month
in which the Participant dies. Effective for Participant dates of death on or
after 01 July 2010, such lump sum distribution to the surviving spouse shall be
made on the 15th day of January of the year following the Participant’s death.

 

(ii)                              If an active Participant who is not Retirement
Eligible incurs a Separation from Service by reason of his death and, as of the
date of death, has been married to a Spouse for at least one year immediately
prior to the date of death, the surviving spouse shall be paid a single lump sum
equal to 55% of the Lump Sum payable to the Participant had the Participant
lived until the earliest date on which he would be eligible for an unreduced
benefit under the Salaried Pension Plan and then Retired. Such lump sum payable
to the surviving spouse shall be calculated using the lump sum equivalency
factors for a Lump Sum which is actuarially equivalent to a deferred Single Life
Annuity payable on the earliest unreduced benefits date under the Salaried
Pension Plan had the Participant lived to Retire and based on the Participant’s
age at the date of death. The Lump Sum payable pursuant to this
Section A-2.3(B)(ii) shall be paid on the 15th day of the month following the
month in which the Participant dies, notwithstanding anything to the contrary in
Section A-1.1, A-1.2 or A-1.3 regarding the time or form of payment. Effective
for Participant dates of death on or after 01 July 2010, such lump sum
distribution to the surviving spouse shall be made on the 15th day of January of
the year following the Participant’s death.

 

(C)                          One-Time Lump Sum. Effective 1 July 2010, the
surviving spouses of Participants shall receive an amount equal to the interest
that would be credited on their Account for the period beginning on the date of
Separation from Service and ending on the 15th of January in the year following
the Participant’s death, determined by using an interest rate equal to the
average yield in September of the preceding Plan Year on 30-year Treasury
Constant Maturities (as published in October by the Internal Revenue Service).
This one-time lump sum payment shall be paid at the same time as the first
distribution of the Participant’s Vested Plan Benefit under the Plan.

 

(D)         Death After Separation from Service and Prior to Payment of Lump
Sum. If a Participant dies after his Separation from Service but prior to the
receipt of the Lump Sum distribution, such Lump Sum shall be determined and paid
in accordance with Section A-1.2 or A-1.3, as applicable.

 

A-2.4   Separation from Service Due to Disability.

 

(A)         Separation from Service on or After 1 January 2007. A Participant
who incurs a Separation from Service due to a Disability on or after 1
January 2007

 

A-3

Revised Oct 2011

--------------------------------------------------------------------------------


 

shall receive a distribution of his Plan Benefit in a Lump Sum paid in
accordance with Section A-1.2 or A-1.3. The Participant’s immediate Single Life
Annuity, which is then converted into a Lump Sum in accordance with Section 3.3,
shall be determined in accordance with Section 3.2 as though the Participant
(i) had remained employed with the Company until the first day of the calendar
month following his or her 65th birthday, (ii) received pay, determined as of
the end of the elimination period under the John Deere Long-Term Disability Plan
for Salaried Employees, until the date in (i) above, and (iii) then incurred a
Separation from Service with the Company.

 

(B)                           Separation From Service Prior to 1 January 2005.
If a Participant incurred a Separation from Service due to Disability prior to 1
January 2005, is entitled to a Plan Benefit based in part on credit for service
with the Company after 31 December 2004 and, as of 1 January 2005, has not
commenced payment of his Plan Benefit, such Plan Benefit shall be paid in a Lump
Sum in accordance with Section A- 1.2 or A-1.3; provided however, that if the
date specified for payment under Section A- 1.2 or A-1.3 is prior to 30
November 2007, such Lump Sum shall be paid on or before 30 November 2007. The
amount of the Participant’s Plan Benefit shall be determined in accordance with
Section 3.2 and Section A-2.4(A).

 

(C)                          The provisions of this Section A-2.4 shall be
superseded by Section A-2.3 in the event that a Participant’s death occurs prior
to payment of his entire Plan Benefit.

 

A-2.5     Return to Work Following Disability. If a Participant who has
commenced payment of his Plan Benefit returns to work with the Company following
his Separation from Service due to Disability and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit. The determination of such Participant’s new Plan Benefit shall
include the period beginning on the date of such Participant’s initial
Separation from Service and ending on his subsequent Separation from Service
following his return to work. Upon such Participant’s subsequent Separation from
Service, the Participant’s new Plan Benefit shall equal his or her (i) Aggregate
Plan Benefit, less (ii) the Lump Sum value of the Plan Benefit which the
Participant previously received with interest credited from the date of receipt
through the date of subsequent payment using the interest rate described in
Section 3.3, and shall be paid to the Participant in a Lump Sum in accordance
with Section A-1.2 or A-1.3, as applicable, based on the date of such subsequent
Separation from Service. For purposes of this Section A-2.5, the Participant’s
Aggregate Plan Benefit means the Plan Benefit the Participant would be entitled
to receive had he or she remained continuously employed with the Company from
his initial date of hire through the date of the Participant’s subsequent
Separation from Service, recalculated pursuant to Section 3.2 based on all
service with the Company and all compensation paid by the Company, solely to the
extent that such service and compensation are considered under the Salaried
Pension Plan.

 

A-4

Revised Oct 2011

--------------------------------------------------------------------------------


 

APPENDIX B

 

ARTICLE B-1

MISCELLANEOUS PROVISIONS

 

B-1.1          Application of this Article. For purposes of clarification, the
provisions in this Appendix B supplement the provisions in Appendix A, and are
effective 1 January 2007 unless otherwise provided.

 

B-1.2          Impact of Vacation. If a Participant’s Retirement occurs
immediately prior to or during such Participant’s Vacation, then, solely for
purposes of determining the amount of the Plan Benefit for a Participant, such
Participant’s Separation from Service shall be determined in accordance with the
Prior Plan and the Participant shall be eligible to accrue benefits in
accordance with the Plan until such Separation from Service; provided, however,
that solely for purposes of this Section B- 1.2, Vacation shall exclude any day
of vacation not used by the Participant to extend his service under the Salaried
Pension Plan. Determinations under this Plan which provide for one day to be
added for each day of Vacation shall be made using the same rules and principles
applied to count days of Vacation used by active employees. (For example,
weekends, holidays and scheduled shutdowns are not counted as Vacation days.)

 

B-1.3          Impact of Leave of Absence and Special Paid Leave of Absence.

 

(A)         Leave of Absence. If a Participant who has commenced payment of his
Plan Benefit returns to work with the Company following his Separation from
Service due to an approved Leave of Absence and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit. Upon such Participant’s subsequent Separation from Service,
the Participant’s new Plan Benefit shall equal his or her (i) Aggregate Plan
Benefit, less (ii) the Plan Benefit which the Participant previously received
with interest credited annually using the interest rate described in
Section 3.3, and shall be paid to the Participant in a Lump Sum in accordance
with Section A-1.2 or A-1.3, as applicable, based on the date of such subsequent
Separation from Service. For purposes of this Section B-1.3, the Participant’s
Aggregate Plan Benefit means the Participant’s Plan Benefit determined as though
the Participant had never commenced payment of his Plan Benefit upon the
original Separation from Service, recalculated pursuant to Section 3.2 based on
all service with the Company and all compensation paid by the Company, solely to
the extent that such service and compensation are considered under the Salaried
Pension Plan.

 

(B)         Special Paid Leave of Absence. Solely for purposes of determining
the amount of such Participant’s Vested Plan Benefit, a Participant who incurs a
Separation from Service by reason of a Special Paid Leave of Absence shall
receive a distribution of his Plan Benefit in a Lump Sum paid in accordance with
Section A-1.3. The Participant’s immediate Single Life Annuity, which is then
converted into a Lump

 

5

Revised Oct 2011

--------------------------------------------------------------------------------


 

Sum in accordance with Section 3.3, shall be determined in accordance with
Section 3.2 as though the Participant (i) had remained employed with the Company
until expiration of such Participant’s Special Paid Leave of Absence
(ii) received pay, determined as of the date of the Participant’s commencement
of the Special Paid Leave of Absence, until the date in (i) above, and
(iii) then incurred a Separation from Service with the Company.

 

B-1.4          No Acceleration or Delay. The Administrator shall not accelerate
or delay payment under the Plan except to the extent that such acceleration or
delay shall not cause any person to incur additional taxes, interest or
penalties under Section 409A (“Section 409A Compliance”).

 

B-1.5          Interpretation Consistent with Section 409A Compliance. To the
extent interpretation of the Plan is required, such interpretation shall be
consistent with Section 409A Compliance.

 

6

Revised Oct 2011

--------------------------------------------------------------------------------


 

ARTICLE B-2

AMENDMENT AND TERMINATION

 

B-2.1   Amendment and Termination. Notwithstanding any provision in this Plan to
the contrary, the Board of Directors, the Committee, or the Deere & Company
Management Compensation Committee shall have the unilateral right to amend,
modify or terminate the Plan at any time. The Vice President of Human Resources
of the Company shall have the unilateral right to amend or modify the Plan to
the extent the Vice President of Human Resources of the Company deems such
action to be necessary or advisable to avoid the imposition on any person of
adverse or unintended tax consequences under Section 409A. Any determinations
made by the Board of Directors, the Committee, the Management Compensation
Committee, or the Vice President of Human Resources of the Company under this
Section B-2.1 shall be final, conclusive and binding on all persons.

 

B-2.2   Plan Benefit in the Event of Termination. With respect to a
Participant’s Plan Benefit, if the Plan is terminated, Plan Benefits shall be
paid in accordance with Appendix A, unless the Board of Directors or the
Committee, in its discretion and in full and complete settlement of the
Company’s obligations under this Plan, causes the Company to distribute the full
amount of a Participant’s then accrued and Vested Plan Benefit to the
Participant in a Lump Sum; provided, that such distribution may be effected in a
manner that will result in Section 409A Compliance.

 

 

ARTICLE B-3

DEFINITIONS

 

B-3.1   Section References. All references to sections are, unless otherwise
indicated, references to sections of the Plan, including the appendices.

 

B-3.2   Terms Defined. Except as otherwise provided, whenever used in Appendix
A, the following terms shall have the meanings set forth below:

 

“Annuity” means a Single Life Annuity or a Joint and Survivor Annuity.

 

“Committee” means the Company’s Pension Plan Oversight Committee.

 

“Disability” shall have the same meaning as under the Salaried Pension Plan or
the John Deere Long-Term Disability Plan for Salaried Employees.

 

“Joint and Survivor Annuity” shall have the meaning set forth in the Salaried
Pension Plan.

 

“Lump Sum” means the actuarial equivalent of a Participant’s Plan Benefit
payable in a single cash lump sum on the Payment Date.

 

B-1

Revised Oct 2011

--------------------------------------------------------------------------------


 

“Payment Date” means the date the Participant receives his Plan Benefit, in all
cases in accordance with the applicable provisions of the Plan.

 

“Plan Benefit” means, as of a given date, the total benefit payable under the
Plan to a Participant, expressed as a Single Life Annuity in accordance with the
rules of Section 3.2, commencing on the Participant’s Normal Retirement Date or
Postponed Retirement Date, as applicable, that a Participant has accrued under
the Plan.

 

“Prior Plan” means the terms of the Plan in effect immediately prior to 1
January 2005, as set forth in the Company’s written documents, rules, practices
and procedures applicable to this Plan.

 

“Retirement” or “Retire” means a Separation from Service by a Participant who is
then Retirement Eligible.

 

“Retirement Eligible” means eligible for a normal retirement benefit or an early
retirement benefit within the meaning of the terms of the Salaried Pension Plan
in effect as of 1 January 2007.

 

“Section 409A” means Section 409A of the Code and the applicable rulings and
regulations promulgated thereunder.

 

“Section 409A Compliance” has the meaning set forth in Section B-1.4.

 

“Separation from Service” means, with respect to a Participant, a separation
from service within the meaning of the default rules of Section 409A; provided
that:

 

for purposes of determining which entities are treated as a single “service
recipient” with the Company, the phrase “at least 20 percent” shall be
substituted for the phrase “at least 80 percent” each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the
Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and

 

a Participant absent from work due to Disability shall incur a Separation from
Service 29 months after the date on which the Participant was first Disabled.

 

“Single Life Annuity” means a Participant’s Plan Benefit payable in monthly
installments over the life of the Participant, commencing as of the Payment Date
and ending with the payment due for the month in which the Participant dies,
with no further payments on his behalf after his death.

 

“Special Paid Leave of Absence” has the meaning set forth in the Deere & Company
Policy for Special Paid Leave of Absence for Salaried Employees.

 

B-2

Revised Oct 2011

--------------------------------------------------------------------------------


 

“Termination” means a Separation from Service by a Participant who is not
Retirement Eligible.

 

“Vacation” means one or more days, as the case may be, of such vacation to which
the Participant is entitled pursuant to the policies and practices of the
Company then in effect and (i) as of the date of the Participant’s Separation
from Service, deferred from a prior anniversary year and unused as of such
Separation from Service, (ii) earned in the current anniversary year and unused
as of such Separation from Service and (iii) if a Participant’s Vacation
described in clause (i) or (ii) of this definition is used in the anniversary
year following the anniversary year in which such Separation from Service
occurs, earned in such following anniversary year, whether or not used by the
Participant.

 

“Vested Plan Benefit” means the portion of the Participant’s Plan Benefit that
has vested in accordance with Article 3.

 

B-3

Revised Oct 2011

--------------------------------------------------------------------------------